Citation Nr: 0726228	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-27 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1  Whether new and material evidence to reopen the claim for 
service connection for tinnitus has been received.

2.  Whether new and material evidence to reopen the claim for 
service connection for psoriasis has been received.

3.  Whether new and material evidence to reopen the claim for 
service connection for degenerative arthritis of the cervical 
spine (neck) has been received.

4.  Whether new and material evidence to reopen the claim for 
service connection for degenerative arthritis of the lumbar 
spine has been received.

5.  Whether new and material evidence to reopen the claim for 
service connection for degenerative arthritis of the right 
knee has been received.

6.  Whether new and material evidence to reopen the claim for 
service connection for degenerative arthritis of the left 
knee has been received.

7.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
June 1959 and from January 1963 to January 1966.
 
This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 rating decision issued in April 2004, in 
which the RO, inter alia, denied the veteran service 
connection for asbestosis and declined to reopen the 
appellant's claims for service connection for the other 
above-listed conditions.  The veteran filed a notice of 
disagreement (NOD) in November 2004, and the RO issued a 
statement of the case (SOC) in July 2005.  Later the same 
month, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals).  

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the San Antonio 
satellite office of the RO; a copy of the transcript of that 
hearing is of record.

As a final  preliminary matter, it appears that in a January 
2004 VA Form 21-4138, the veteran raised a claim of 
entitlement to nonservice-connected pension benefits.  As 
this claim has not been adjudicated, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In December 2002, the Board determined that new and 
material evidence had not been received to reopen the 
veteran's claims for service connection for tinnitus, for 
psoriasis, and for degenerative arthritis of the cervical and 
lumbar spine and both knees.

3.  The new evidence associated with the claims file since 
the December 2002 Board decision is cumulative and redundant 
of evidence of record at the time of the prior denial, and/or 
does not relate to (an) unestablished fact(s) necessary to 
substantiate or raise a reasonable possibility of 
substantiating the claims for service connection for 
tinnitus, for psoriasis, and/or for degenerative arthritis of 
the cervical or lumbar spine and/or either knee. 

4.  There is no competent medical evidence that the veteran 
currently has, or ever has had, asbestosis, or other 
asbestos-related disease. 




CONCLUSIONS OF LAW

1.  The December 2002 Board decision denying petitions to 
reopen claims for service connection for tinnitus, for 
psoriasis, and for degenerative arthritis of the cervical and 
lumbar spine and bilateral knees is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  As evidence received since the Board's December 2002 
denial is not new and material, the criteria for reopening 
the veteran's claim for service connection for tinnitus are 
not met.  38 U.S.C.A. § 5108 (West 2002); 3.156(a) (2006).

3.  As evidence received since the Board's December 2002 
denial is not new and material, the criteria for reopening 
the veteran's claim for service connection for psoriasis are 
not met.  38 U.S.C.A. § 5108 (West 2002); 3.156(a) (2006).

4.  As evidence received since the Board's December 2002 
denial is not new and material, the criteria for reopening 
the veteran's claim for service connection for degenerative 
arthritis of the cervical spine are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 3.156(a) (2006).

5.  As evidence received since the Board's December 2002 
denial is not new and material, the criteria for reopening 
the veteran's claim for service connection for degenerative 
arthritis of the lumbar spine are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 3.156(a) (2006).

6.  As evidence received since the Board's December 2002 
denial is not new and material, the criteria for reopening 
the veteran's claim for service connection for degenerative 
arthritis of the right knee are not met.  38 U.S.C.A. § 5108 
(West 2002); 3.156(a) (2006).

7.  As evidence received since the Board's December 2002 
denial is not new and material, the criteria for reopening 
the veteran's claim for service connection for degenerative 
arthritis of the left knee are not met.  38 U.S.C.A. § 5108 
(West 2002); 3.156(a) (2006).

8.  The criteria for service connection for claimed 
asbestosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in December 2003 and January 2004 pre-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to establish each 
element of a claim for service connection, as well as 
explained what constitutes new and material evidence to 
reopen the claims on appeal.  These letters also provided 
notice regarding what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Further, these letters informed the 
appellant that it was his responsibility to make sure 
evidence that pertains to the claims not under the control of 
a Federal agency or department was submitted.  Collectively, 
these letters meet Pelegrini's and Kent's content of notice 
requirements, as well as the VCAA's timing of notice 
requirement.  

While the RO has not notified the appellant as regards 
assignment of disability ratings or effective dates, on these 
facts, such omission is not shown to prejudice the appellant.  
Because the Board's decision herein denies the appellant's 
claim for service connection for asbestosis, and declines to 
reopen the previously denied claims for service connection 
for the other claimed disabilities, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private physician statements and 
treatment records, as well as inpatient and outpatient 
treatment records from the San Antonio VA Medical Center 
(VAMC).  Also, the transcript of the veteran's hearing, along 
with written statements by him and on his behalf, have been 
associated with the record.  

The Board notes that no further development to create any 
additional evidence for consideration in connection with any 
claim being decided is warranted.  As explained in more 
detail below, the petitions to reopen are being denied 
because no new and material evidence has been received to 
reopen the claims, and the claim for service connection for 
asbestosis is being denied because there is no competent 
medical evidence either that the veteran has ever been 
diagnosed with asbestosis.  Thus, there is no requirement for 
VA to arrange for a medical examination and/or to obtain 
another medical opinion in connection with any of the claims.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied in connection with the claims on 
appeal.  Through various notices of the RO, the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent) within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).

A.  Petitions to Reopen Claims for Service Connection

The veteran's claims for service connection for tinnitus, 
psoriasis, and degenerative arthritis of the cervical and 
lumbar spine and both knees were considered and denied on 
several occasions.  Most recently, in December 2002, the 
Board, inter alia, denied the veteran's petitions to reopen 
these claims, concluding that new and material evidence had 
not been received.  Since the veteran did not file a petition 
for reconsideration with the Board, and no other exception to 
finality applies, the Board's decision became final upon 
issuance.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).

The appellant filed  a request to reopen these claims for 
service connection in November 2003.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the Board's prior final denial constitutes new and 
material evidence to reopen any of the previously denied 
claims.



1.  Tinnitus

The veteran continues to claim that his tinnitus is related 
to in-service noise exposure. 

The  medical evidence of record at the time of the Board's 
December 2002 decision consisted of the veteran's service 
medical records, and VA outpatient treatment and examination 
reports.  

The veteran's service medical records are silent for any 
complaints or diagnosis of tinnitus or any evidence of 
concussion or acoustic trauma, although he was treated for 
otitis media of the left ear in April 1965 and his November 
1965 separation examiner noted the presence of serum (ear 
wax) in his ears, with no difficulties at the time of 
examination.  On March 1972 VA examination, the veteran did 
not complain of symptoms associated with tinnitus; and VA 
outpatient treatment records did not show a diagnosis of 
tinnitus until 1997.  Subsequent VA treatment records merely 
confirm the diagnosis of tinnitus, but offer nothing 
regarding a relationship between current tinnitus and the 
veteran's periods of service, except for his self-report 
history of in-service noise exposure.  

The Board determined that no new and material evidence to 
reopen the claim had been received, as the evidence added 
since the RO's denial of service connection in January 1998 
was cumulative, reflecting continued complaints of tinnitus 
but no nexus to service.  

Pertinent medical evidence associated with the claims file 
since the Board's December 2002 decision consists of 
additional VA medical records confirming that the appellant 
continues to be treated for tinnitus.  However, none of these 
records includes any comment or opinion relating it to his 
service other than the veteran's own self-reported history.  
Thus, while new in the sense that they were not previously 
before agency decision makers, the additional treatment 
records do not, by themselves or when considered with the 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for tinnitus.

2.  Psoriasis and Degenerative Arthritis

The veteran continues to claim that his psoriasis and 
degenerative arthritis are related to service, as well as 
that his degenerative arthritis is associated with his 
psoriasis because he has been diagnosed with psoriatic 
arthritis.  

The medical evidence of record at the time of the Board's 
December 2002 decision consisted of the veteran's service 
medical records, post-service private treatment records and 
physicians' statements, and VA outpatient treatment and 
examination reports.  

The veteran's service medical records are silent as to 
treatment for any skin disease, to include psoriasis.  In 
June 1955, the veteran signed a statement that he had no 
stiff joints while in the Navy.  Although his service medical 
records reflect that he was treated for swelling of the right 
knee diagnosed as cellulitus in July 1957 and for a sore back 
twice in February 1959, the rest of the veteran's service 
medical records were silent for treatment for, or diagnosis 
of, any cervical or lumbar spine or knee disorder.  There was 
no history or arthritis.  

Post-service private medical records from J. H. B., M.D. show 
treatment for headaches, fever, coughing and joint aches in 
February 1966, which was diagnosed as strep.  

A VA examination performed in March 1972 showed no complaints 
or clinical findings of a skin disorder (except for tattoos 
on both upper arms).  On  contemporaneous special VA 
orthopedic examination, the veteran complained of the onset 
of back pain for about the past year, but x-rays of the 
thoracic and lumbar spine were normal, and clinical findings 
for the spine and knees were normal, except for subjective 
complaints of back pain.  

A March 1976 post-service record received from Dr. J. B. 
McM., Jr. reflects a history of having dryness of the scalp 
for the past two years and seeing another dermatologist who 
had diagnosed it as psoriasis.  In an April 1978 statement, 
Dr. J. B. McM., Jr. indicated that the veteran had dry, 
scaling generalized dermatitis, with severe itching, which 
was aggravated by the stress of his employment.  In a 
subsequent statement dated in June 1978, the same physician 
added that the veteran's skin disease was progressive and 
that his current symptoms were skin lesions and joint pain. 

In a November 1997 statement, Dr. J. B. McM., Jr. noted that 
he had seen the veteran on a weekly basis since May 1973 for 
psoriasis that was characterized by dry, scaling generalized 
dermatitis, with severe itching.  

On January 1979 VA examination, the veteran alleged pain in 
all the joints of the body, but x-rays of the cervical spine 
and knees showed no evidence of arthritis and only very early 
degenerative changes of the lumbar spine, more than 12 years 
after his discharge from the Army.  The examiner noted that 
the veteran may well have incipient psoriatic arthritis of a 
generalized degree.  At a contemporaneous VA skin 
examination, the examiner noted a history of psoriasis since 
1965 treated by a local dermatologist since 1973 every seven 
weeks with lamp, shots, ointment and shampoo.  On 
examination, the veteran was diagnosed with psoriasis limited 
to his palms, soles, fingernails and scalp.  

In a March 1979 statement, Dr. J. B. McM., Jr. disclosed that 
the veteran had psoriasis of a permanent nature and arthritis 
that affected many joints, including the cervical and lumbar 
spine and both knees.  At an October 1979 VA examination, the 
veteran reported onset of arthritis in 1976, but, except for 
the feet, the examiner noted that it was doubtful that the 
veteran had arthritis.  

In the December 2002 decision, the Board determined that no 
new and material evidence had been received, as the evidence 
added was cumulative, reflecting continued treatment for the 
claimed conditions but no nexus to service.  

Additional medical evidence pertinent to the psoriasis and 
degenerative arthritis received after the Board's December 
2002 decision consists of additional VA medical records 
confirming that the appellant continues to be treated for 
degenerative arthritis but do not include any comment or 
opinion relating it to his service other than the veteran's 
own self-reported history.  Thus, while new in the sense that 
they were not previously before agency decision makers, the 
VA treatment records do not, by themselves or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claims for service 
connection psoriasis or degenerative arthritis of any of the 
claimed joints, or raise a reasonable possibility of 
substantiating any of these claims.  

3.  Both claims

In addition to the medical evidence discussed above, the 
Board has considered the various oral and written assertions 
advanced by and on behalf of the veteran.

At the time of the Board's December 2002 decision, pertinent 
to the claim involving tinnitus, the veteran testified 
(during a July 2002 hearing) that, when he was in the Navy, 
he had ringing in his ears due to firing of 3-inch and 5-inch 
guns; that while in the Navy he was never issued earplugs; 
and that he never sought treatment in service because he 
thought the symptoms would go away after a while.  He 
maintained that, after his discharge from the Navy, he had 
symptoms off and on; and that during his second period of 
service with the Army, he was exposed to firing as he was in 
an armored division, but that, at that time, he wore ear 
protection.  He later asserted that the tinnitus did not 
start again until 1978, when he retired on disability; that 
his post-service jobs were mainly administrative; and that 
about seven years earlier, the ringing had become constant 
and persistent.  

Pertinent to the claims involving psoriasis and degenerative 
arthritis, the veteran indicated that, during the last year 
he was in the Army, in 1965, he broke out with psoriasis and 
he was told that he had dandruff and given tar shampoo; that 
he was first seen for psoriasis in 1968 by a private 
physician; that there were two statements from J. B. McM., 
Jr., M.D. in the record; and that doctors had told him that 
his arthritis of the cervical and lumbar spine and his knees 
are associated with his psoriasis.  

Since the December 2002 decision, additional evidence 
associated with the claims file includes Board hearing 
testimony, as well as various statements reflecting 
assertions advanced, on the veteran's behalf, by his 
representative.  However, the testimony and statements 
basically reiterate history and assertions previously 
reported and made, and hence, constitute cumulative evidence 
that is not "new" for purposes of reopening any of the 
claims.

The Board also emphasizes that neither the veteran nor his 
representative is shown to possess the appropriate medical 
expertise and training to competently render a probative 
opinion on the medical matter on which each claim turns-
here, the matter of whether there exists a medical nexus 
between any of the claimed conditions and service.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As such, any statements purporting to 
do so cannot constitute material evidence.  Where as here, 
each of the claims under consideration turns on a medical 
matter, unsupported lay statements without more, even if new, 
can never serve as a predicate to reopen a previously-
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims file since the 
Board's December 2002 denial constitutes new and material 
evidence to reopen the claims for service connection for 
tinnitus, for psoriasis, and or/for degenerative arthritis of 
the cervical or lumbar spine, or either knee.  As such, the 
Board's decision as to each claim remains final, and the 
appeal as to these matters must be denied.  As the veteran 
has not fulfilled the threshold burden of submitting new and 
material evidence to reopen the finally-disallowed claims, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



B.  Service Connection for Asbestosis

The veteran claims that he was exposed to asbestos while 
serving in the Navy from 1955 to 1959.  In particular, he 
asserts exposure in his living quarters, the engine 
room/boiler room and fire room while serving aboard the USS 
Braine from 1957 to 1959 and while in dry dock.  

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the VA promulgated any specific regulations 
for those types of cases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Jan. 31, 1997) (hereinafter "M21-1").  
In addition, a recent opinion by the VA General Counsel 
discussed the provisions of M21-1 regarding asbestos claims 
and, in part, also concluded that medical nexus evidence was 
needed to establish a claim based on in-service asbestos 
exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for asbestosis under the 
established administrative protocols using the following 
criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos-related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (Jan. 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.  With asbestos-related claims, the Board must 
determine whether the claim development procedures applicable 
to such claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-25 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
its claim-development procedures).  With these claims, the RO 
must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (Jan. 31, 1997).  The radiographic changes that would 
be indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (Jan. 31, 
1997).  

Considering the claim in light of the above, the Board finds 
that the record, as a whole, simply does not support a 
finding that the veteran has or has had asbestosis or other 
asbestos-related disease-even if the Board were to assume, 
for the sake of argument, that he was exposed to asbestos 
while serving in the Navy aboard the USS Braine.

Turning first to the question of current disability, the 
Board points out that service medical records do not show 
treatment for asbestosis or a complication of asbestosis 
during active duty.  The clinical findings for the lungs and 
chest at the veteran's separation examinations in June 1959 
and November 1965 were normal.  Although VA outpatient 
treatment records reflect x-ray evidence of mild fibrotic 
changes in the veteran's lower lungs in August 2002, there is 
no diagnosis of asbestosis.  Pulmonary function tests (PFTs) 
performed in June 2004 reflect grossly normal pulmonary 
functioning.  While chest x-rays performed at that time 
reveal minimal chronic obstructive pulmonary disease (COPD), 
these x-rays do not support a finding of asbestosis (or in 
any way relate the COPD to any asbestos exposure).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, the medical 
evidence fails establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the record contains a copy of 
newspaper and others articles about exposure to asbestos by 
Navy veterans and the incident of asbestos-related disease.  
In this case, these articles are not dispositive of the 
matter under consideration as the veteran has not been shown 
to have been diagnosed with asbestosis.  Even if they did, 
the Board would not assign this type of evidence much weight.  
Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  However, here, there 
is no such medical opinion evidence offered along with the 
articles.

In addition to the medical evidence, in adjudicating his 
claim, the Board has considered the veteran's and his 
representative's written statements and testimony; however, 
none of this evidence provides a basis for allowance of the 
denied claim.  As indicated above, the denial of his claim 
for asbestosis turns on the medical matter of diagnosis-a 
matter within the province of trained medical professionals.  
See Jones, 7 Vet. App. at 137-38.  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, they 
are not competent to render a probative opinion on a medical 
matter.  See, e.g., Bostain, 11 Vet. App. at 127 (citing 
Espiritu, 2 Vet. App. 492).  See also Routen, 10 Vet. App. at 
186 ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

In view of the foregoing, the Board finds that the claim for 
service connection for asbestosis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the veteran's claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

As new and material evidence to reopen the claim for service 
connection for tinnitus has not been received, the appeal as 
to this matter is denied.

As new and material evidence to reopen the claim for service 
connection for psoriasis has not been received, the appeal as 
to this matter is denied.

As new and material evidence to reopen the claim for service 
connection for degenerative arthritis of the cervical spine 
has not been received, the appeal as to this matter is 
denied.

As new and material evidence to reopen the claim for service 
connection for degenerative arthritis of the lumbar spine has 
not been received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service 
connection for degenerative arthritis of the right knee has 
not been received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service 
connection for degenerative arthritis of the left knee has 
not been received, the appeal as to this matter is denied.

Service connection for asbestosis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


